The opinion of the Court was delivered by
Johnstone, J.
In this case is not necessary to consider the question whether the master of slaves is liable for injuries resulting to third persons from their negligence, or from acts done by them without his order or knowledge.
Since the leading case of Snee vs. Trice,(a) these questions have been much considered;(b) but nothing applicable to the present case is to be extracted from the decisions. A master *39may be liable for tbe neglect or nnskilfulness of bis slave in tbe course of a public employment, in wbicb tbe master has held him out as a fit agent. He may, even, be liable for similar miscarriages, occurring in tbe course of bis slave’s engagement in tbe master’s own business, by wbicb third persons have suffered. Let it be conceded further, that he may be made liable for the slave’s wilful acts, though totally unknown to and unauthorized by the master. Any of these positions, especially the last, would tend much to endanger the interest of slave owners, and, of course, to destroy the value of the institution of slavery. But they may be all conceded, without rendering the defendant liable in this ease. There is, positively, no proof in the case that the burning of the negro house arose from the defendant’s slaves — either from their wilful act, or from their negligence.
From any thing that appears, they had as little connection with the causes of the combustion as the persons who first discovered the fact that the house was on fire. There is nothing to show that it was not a mere accident. The slaves were not present, but were at their work on the plantation ; and so far from having any motive to fire the house, or were being indifferent in the matter, they lost their own clothes and bedding by the conflagration.
I should myself have been disposed to grant a nonsuit; but acquiesce in the conclusion of my brethren, that a new trial be granted in order that the facts may come out more fully. It is ordered that the decree be set aside, and a new trial be had.
Wardlaw, J., concurred.
O’Neall, 0. J., absent at the hearing, attending Colonel Preston’s funeral.

Motion granted.


 2 Bay, 345.


 3 McC. 400. Dud. 265, 268, 275.